Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
DETAILED ACTION
 	This action is responsive to the Amendment filed with an RCE on 02/18/2021.  Claims 41, 48, 51 and 58 have been amended.  Claims 41-60 are pending in the case.  

Response to Arguments
Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that 1) Bailly in view of Suzuki do not disclose the recited limitation, specifically Suzuki does not disclose generating for simultaneous display two images captured by a content capture device as claimed claims 41 and 51; 2) Bailly in view of Suzuki do not disclose the amended limitations.
Examiner respectfully disagrees.
1) Applicant argues that “Suzuki discloses panoramic images based from a single image” which is incorrect based on Summary and [0169] of Suzuki which recites “For example, where a panoramic video is displayed on another display device (the monitor 4) different from the display device (the LCD 11) of a panoramic video displayed on the other display device based on an input made on the other input device. Then, the specified position (and/or range) is set as the target.”  Hence, the targeted image is taken from a panoramic video, not a single image.  Hence, Suzuki not only teaches a single panoramic video (which is arguably a sequence of images) absent evidence to the contrary, it also teaches in [0204] a plurality of panoramic videos as viewed from different viewpoints, such as in Fig. 2 and [0107] of Suzuki, the images are shown simultaneously.  In addition, Applicant submits that each frame is a single image, hence the panoramic videos multiple images, aka multiple frames.  Therefore Suzuki discloses of multiple frames/images associated with the panoramic video.
2)  Applicant argues that Bailly in view of Suzuki’s panoramic video does not disclose simultaneous display of two media assets.  Applicant’s arguments with respect to claims 41-60 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
	Therefore the cited reference disclose the recited limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10168871. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed subject matter disclose the method of capturing images according to the captured orientation then project the images with the same orientation as the captured orientation at another location.


	Claims 41-60 are rejected in view of U.S. Patent No. 10168871.
 	Claims 41 and 51. A method of selecting media content for display on user devices, the method comprising: receiving a first media asset captured by a content capture device at a first time at a first time, associated with a first location; (claim 1 of 10168871, “receiving a first media asset, captured by a content capture device, associated with a first location”  It would be obvious to a person of ordinary skills in the art that the first media asset needs to have a first time of capture at the time of the capture) receiving a second media asset, captured by the content capture device at a second time, associated with the first location, wherein the second media asset is different from the first media asset and wherein the second time is different than the first time ; (claim 2 of 10168871, “determining a second direction at the first location that the content capture device faced when capturing a second media asset” It would be obvious to a person of ordinary skills in the art that the first media asset needs to have a first time of capture at the time of the capture and once the capturing direction is changed that is the other time/second time that is not the same time as the first time where the first media is captured to have taken the second media) determining a first direction at the first location that the content capture device faced when capturing the first media asset; (claim 1 of 10168871, “determining a first direction at the first location that the content capture device faced when capturing the first media asset”) determining a second direction at the first location that the content capture device faced when capturing the second media asset; (claim 2 of 10168871, “determining a second direction at the first location that the content capture device faced when capturing a second media asset) receiving a user input requesting to generate a display of media assets associated with the first location at a second location; (claim 1 of 10168871, “receiving a user input requesting to generate a display of media assets associated with the first location at a second location”) in response to receiving the user input, receiving data associated with a plurality of media assets captured by the content capture device, associated with the first location, wherein the data indicates the direction the content capture device faced when capturing the plurality of media assets; (claim 9 of 10168871, “comprises determining a direction that the content capture device faced when capturing each frame of the first media asset”) in response to receiving the data, selecting the first media asset and the second media asset from the plurality of media assets associated with the first location based on the data; and generating for simultaneous display at the second location, the first media asset captured at the first time on a first display device and the second media asset captured at the second time on a second display device.  (claim 2 of 10168871, “generating a display of the second media asset on the second display device, simultaneously with the display of the first media asset on the first display device, in response to determining that the second direction at the first location corresponds to the second direction at the second location” It would be obvious to a person of ordinary skills in the art that the first media asset needs to have a first time of capture at the time of the capture and once the capturing direction is changed that is the other time/second time that is not the same time as the first time where the first media is captured to have taken the second media)

 	Claims 42 and 52. The method of claim 41, wherein generating for simultaneous display comprises: determining that the first display device is associated with the first direction at the second location; and generating a display of the first media asset on the first display device in response to determining that the first direction at the first location corresponds to the first direction at the second location.  (claim 1 of 10168871, “generating a display of the first media asset on the first display device in response to determining that the first direction at the first location corresponds to the first direction at the second location”)

Claims 43 and 53. The method of claim 42, further comprising: in response to receiving the user input, detecting the second display device associated with the second direction at the second location; and generating a display of the second media asset on the second display devicclaim 2 of 10168871, “in response to the user input, detecting a second display device associated with a second direction at the second location; and generating a display of the second media asset on the second display device, simultaneously with the display of the first media asset on the first display device, in response to determining that the second direction at the first location corresponds to the second direction at the second location.”)

Claims 44 and 54. The method of claim 41, wherein the content capture device includes a compass used to determine the first direction at the first location.  (claim 3 of 10168871 “the content capture device includes a compass used to determine the first direction at the first location.”)

Claims 45 and 55. The method of claim 41, wherein the first direction at the first location and the first direction at the second location both correspond to a frame of reference that is stationary relative to Earth's magnetic poles.  (claim 5 of 10168871 “wherein the first direction at the first location and the first direction at the second location both correspond to a frame of reference that is stationary relative to Earth's magnetic poles.”)

Claims 46 and 56. The method of claim 41, further comprising determining the first display device is associated with the first direction at the second location based on data associated with an accelerometer in the first display device.  (claim 6 of 10168871 “determining the first display device is associated with the first direction at the second location based on data associated with an accelerometer in the first display device.”)

Claims 47 and 57. The method of claim 41, further comprising determining the first display device is associated with the first direction at the second location based on data associated with a user setting for the first display device.  (claim 7 of 10168871 “determining the first display device is associated with the first direction at the second location based on data associated with a user setting for the first display device.”)

Claims 48 and 58. The method of claim 41, further comprising: determining a first time at which the content capture device captured the first media asset at the first location; and generating a display of the first media asset on the first display device in response to determining that a current time corresponds to the first time.  (claim 8 of 10168871 “determining a first time at which the content capture device captured the first media asset at the first location; and generating a display of the first media asset on the first display device in response to determining that a current time corresponds to the first time.”)

Claims 49 and 59. The method of claim 41, wherein the first media asset is a video, and wherein determining the first direction at the first location that the content capture device faced when capturing the first media asset further comprises determining a direction that the content capture device faced when capturing each frame of the first media asset.  (claim 9 of 10168871 “wherein the first media asset is a video, and wherein determining the first direction at the first location that the content capture device faced when capturing the first media asset further comprises determining a direction that the content capture device faced when capturing each frame of the first media asset.”)

Claims 50 and 60. The method of claim 41, wherein generating the display of the first media asset on the first display device further comprises selecting a frame of the first media asset for display on the first display device based on determining that the frame corresponds to the first direction at the first location.  (claim 10 of 10168871 “wherein generating the display of the first media asset on the first display device in response to determining that the first direction at the first location corresponds to the first direction at the second location further comprises selecting a frame of the first media asset for display on the first display device based on determining that the frame corresponds to the first direction at the first location.”)

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43, 47-53 and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Filip (US 20150156416 A1) in view of Suzuki et al (US 20130322845 A1).
	Referring to claims 41 and 51, Filip discloses a method of selecting media content for display on user devices, the method comprising: 
 	receiving a first media asset captured by a content capture device at a first time, associated with a first location; ([0023] and Fig. 1 of Filip, first image captured at first time at angel 0-90 degrees, second image capture at second time at 90-180 degrees, and so on to compose an panoramic image together)
 	receiving a second media asset, captured by the content capture device at a second time, associated with the first location, and wherein the second time is different than the first time wherein the second media asset is different from the first media asset and wherein the second time is different than the first time ([0024] Filip, “using a first image taken with the camera aimed at about 45.degree. of FOV 202 and capturing a field of view spanning from about -10.degree. (or 350.degree.) to about 100.degree. of FOV 202, a second image taken with the camera aimed at about 135.degree. of FOV 202 and capturing a field of view spanning from about 80.degree. to about 190.degree. of FOV 202, a third image taken with the camera aimed at about 225.degree. of FOV 202 and capturing a field of view spanning from about 170.degree. to about 280.degree. of FOV 202, and a fourth image taken with the camera aimed at about 315.degree. of FOV 202 and capturing a field of view spanning from about 260.degree. to about 10.degree. of FOV 202. In such an embodiment, sub-panos 102, 104, 106 and 108 of panoramic image 100 may correspond to the first, second, third and fourth images, respectively. Panoramic image 100 may be constructed by stitching together of the individual images.” Therefore each of the sub-pano images are taken at different times)
	determining a first direction at the first location that the content capture device faced when capturing the first media asset; ([0023] and Fig. 1 of Filip, first image captured at first time at angel 0-90 degrees, second image capture at second time at 90-180 degrees, and so on to compose an panoramic image together)
	receiving a user input requesting to generate a display of media assets associated with the first location at a second location; ([0046] of Filip, “Updated panoramic image 624 may be stored in data store 610 in association with the panoramic image location (e.g., as discussed with regard to block 314). Upon receiving a subsequent request for a panoramic image view of a location at or near the panoramic image location (e.g., from a user device), the server 602 may retrieve updated panoramic image 624 from data store 610 and serve it for display (e.g., for display to a user via graphical user interface of the user device).”)
 	in response to receiving the user input, receiving data associated with a plurality of media assets captured by the content capture device, associated with the first location, wherein the data indicates the direction the content capture device faced when capturing the plurality of media assets; ([0024] Filip, “using a first image taken with the camera aimed at about 45.degree. of FOV 202 and capturing a field of view spanning from about -10.degree. (or 350.degree.) to about 100.degree. of FOV 202, a second image taken with the camera aimed at about 135.degree. of FOV 202 and capturing a field of view spanning from about 80.degree. to about 190.degree. of FOV 202, a third image taken with the camera aimed at about 225.degree. of FOV 202 and capturing a field of view spanning from about 170.degree. to about 280.degree. of FOV 202, and a fourth image taken with the camera aimed at about 315.degree. of FOV 202 and capturing a field of view spanning from about 260.degree. to about 10.degree. of FOV 202. In such an embodiment, sub-panos 102, 104, 106 and 108 of panoramic image 100 may correspond to the first, second, third and fourth images, respectively. Panoramic image 100 may be constructed by stitching together of the individual images.” Therefore each of the sub-pano images are taken at different angles faced by the capturing camera)
	in response to receiving the data, selecting the first media asset and second media asset from the plurality of media assets associated with the first location based on the data ([0029] of Filip, “identifying a location associated with the panoramic image includes receiving a user selection of a panoramic image location. For example, where it is determined that the user is currently located at geolocation 408, and panoramic image locations 200, 402 and 404 are identified as being near location 408 (e.g., within a threshold distance, such as 100 m), the user may be presented with an option to select one of the three locations 200, 402 and 404. The panoramic image location selected by the user may be identified as the panoramic image location”) and 
 	generate for simultaneous display at the second location, the first media asset captured at the first time and the second media asset captured at the second time; ([0046] of Filip, “Updated panoramic image 624 may be stored in data store 610 in association with the panoramic image location (e.g., as discussed with regard to block 314). Upon receiving a subsequent request for a panoramic image view of a location at or near the panoramic image location (e.g., from a user device), the server 602 may retrieve updated panoramic image 624 from data store 610 and serve it for display (e.g., for display to a user via graphical user interface of the user device).”)
	Filip does not specifically disclose generating for simultaneous display “at the second location” the first media asset on a first display device and the second media asset “on a second display device.” 
	However, Suzuki discloses generating for simultaneous display “at the second location” the first media asset captured on a first display device and the second media asset captured “on a second display device” (Suzuki discloses in Fig. 2 and [0110] of Suzuki, simultaneously display first position and orientation corresponding to a respective first geographic location and direction and the second display device/screen of terminal device is associated with the right direction and [0107]-[0108] of Suzuki, where the panoramic images are capture first at a first location where the captures was, then displayed on devices at the second location, which is where the display devices are, and that also involves a second asset being taken (panoramic images are formed by multiple images) at that second location when the user try to navigate the captured panoramic images, such as moving the guide arrow 41 in Fig. 17 and [0154] of Suzuki))
 	Filip and Suzuki are analogous art because both references concern capturing panoramic media.  Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed of the claimed invention to modify when to displaying a panoramic image, as taught by Filip with tracking the captured time information associated with the captured media as taught by Suzuki because doing so to allow the user to see images as it were the user being at the image taken place to enhance the remote experience and to let the user know of the target position for display ([0154] of Suzuki).

Referring to claims 42 and 52, Filip in view of Suzuki disclose the method of claim 41, wherein generating for simultaneous display comprises: determining that the first display device is associated with the first direction at the second location, and generating a display of the first media asset on the first display device in response to determining that the first direction at the first location corresponds to the first direction at the second location.(as shown in Fig. 2 and [0110] of Suzuki, simultaneously display first position and orientation corresponding to a respective first geographic location and direction and the second display device/screen of terminal device is associated with the right direction and [0107]-[0108] of Suzuki, where the panoramic image is capture first at a first location where the captures was, then displayed on devices at the second location, which is where the display devices are.  Further, as shown in Fig. 2 and [0110] of Suzuki, first display device/screen of monitor is associated with the front direction such as the panoramic image is the viewing direction in which the viewpoint moves and presented to the display.)

Referring to claims 43 and 53, Filip in view of Suzuki disclose the method of claim 42, further comprising: in response to receiving the user input, detecting the second display device associated with the second direction at the second location; ([0107]-[0108] of Suzuki, where the panoramic image is capture first at a first location where the captures was, then displayed on devices at the second location, which is where the display devices are and as shown in Fig. 2 and [0110] of Suzuki, second display device/screen of terminal device is associated with the right direction) and generating a display of the second media asset on the second display device, in response to determining that the second direction at the first location corresponds to the second direction at the second location. (as shown in Fig. 2 and [0110] of Suzuki, simultaneously display first position and orientation corresponding to a respective first geographic location and direction and the second display device/screen of terminal device is associated with the right direction)

 	Referring to claims 47 and 57, Filip in view of Suzuki disclose the method of claim 41, further comprising determining the first display device is associated with the first direction at the second location based on data associated with a user setting for the first display device.  ([0023] and Fig. 1 of Filip, first image captured at first time at angel 0-90 degrees, second image capture at second time at 90-180 degrees, and so on to compose an panoramic image together.  Also [0046] of Filip, “Updated panoramic image 624 may be stored in data store 610 in association with the panoramic image location (e.g., as discussed with regard to block 314). Upon receiving a subsequent request for a panoramic image view of a location at or near the panoramic image location (e.g., from a user device), the server 602 may retrieve updated panoramic image 624 from data store 610 and serve it for display (e.g., for display to a user via graphical user interface of the user device).”)

 	Referring to claims 48 and 58, Filip in view of Suzuki disclose the method of claim 41, further comprising: generating a display of the first media asset on the first display device in response to determining that a current time corresponds to the first time. ([0023] and Fig. 1 of Filip, first image captured at first time at angel 0-90 degrees, second image capture at second time at 90-180 degrees, and so on to compose an panoramic image together)

 Referring to claims 49 and 59, Filip in view of Suzuki disclose the method of claim 41, wherein the first media asset is a video (Suzuki discloses wherein the first media asset is a video, and wherein determining the first direction at the first location that the content capture device faced when capturing the first media asset further comprises determining a direction that the content capture device faced when capturing each frame of the first media asset because Suzuki discloses using a time information associated with the captured panoramic video, to possibility identify a playback time point, where the display range of the panoramic video being played satisfies a condition regarding a display range and/or a position identified by the input range information and the panoramic video being played is at a point in time that satisfies a condition regarding a playback time point identified by the time information.  [0011] and [0014] of Suzuki) and wherein determining the first direction at the first location that the content capture device faced when capturing the first media asset further comprises determining a direction that the content capture device faced when capturing each frame of the first media asset.  ([0023] and Fig. 1 of Filip, first image captured at first time at angel 0-90 degrees, second image capture at second time at 90-180 degrees, and so on to compose an panoramic image together)

 	Referring to claims 50 and 60, Filip in view of Suzuki disclose the method of claim 41, wherein generating the display of the first media asset on the first display device further comprises selecting a frame of the first media asset for display on the first display device based on determining that the frame corresponds to the first direction at the first location. (Under BRI, “frame” is a static image of a media asset, e.g., an image, here, [0023] and Fig. 1 of Filip, first image captured at first time at angel 0-90 degrees, second image capture at second time at 90-180 degrees, and so on to compose a panoramic image together)

Claims 44-46 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Filip (US 20150156416 A1) in view of Suzuki et al (US 20130322845 A1) and in further view of Fan et al (US 20140300775 A1).
Referring to claims 44 and 54, Filip in view of Suzuki disclose the method of claim 41.  Filip in view of Suzuki do not specifically disclose “wherein the content capture device includes a compass used to determine the first direction at the first location.”
However, Fan disclose of wherein the content capture device includes a compass used to determine the first direction at the first location because Fan discloses capturing images for panoramic video using compass.  [0078] and [0085] of Fan.
 Filip and Suzuki and Fan are analogous art because both references concern capturing panoramic images.   Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Filip 's capturing location and reflecting that captured object in a panoramic virtual environment with tracking the captured time information associated with the 

Referring to claims 45 and 55, Filip in view of Suzuki disclose the method of claim 41.  Filip in view of Suzuki do not specifically disclose “wherein the first direction at the first location and the first direction at the second location both correspond to a frame of reference that is stationary relative to Earth's magnetic poles.”
However, Fan disclose of wherein the first direction at the first location and the first direction at the second location both correspond to a frame of reference that is stationary relative to Earth's magnetic poles because Fan discloses capturing images for panoramic video in relative to the XYC magnetic fields with north, south directional coordinate.  [0092] of Fan.
Filip and Suzuki and Fan are analogous art because both references concern capturing panoramic media.  Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed of the claimed invention to modify when to displaying a panoramic image, as taught by Filip with tracking the captured time information associated with the captured media as taught by Suzuki with using a Earth’s magnetic poles as reference to determine the capturing location/directions as taught by Fan because doing so to make it easier for the user to understand which direction the user is looking at while being in a remote viewing location to enhance the remote viewing experience.

Referring to claims 46 and 56, Filip in view of Suzuki disclose the method of claim 41.  Filip in view of Suzuki do not specifically disclose “further comprising determining the first display device is associated with the first direction at the second location based on data associated with an accelerometer in the first display device.”

Filip and Suzuki and Fan are analogous art because both references concern capturing panoramic media.  Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed of the claimed invention to modify when to displaying a panoramic image, as taught by Filip with tracking the captured time information associated with the captured media as taught by Suzuki with using a Earth’s magnetic poles as reference to determine the capturing location/directions as taught by Fan because doing so to make it easier for the user to understand which direction the user is looking at while being in a remote viewing location to enhance the remote viewing experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145